812 F.2d 1407
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Cordelia JENNINGS, Plaintiff-Appellant,v.GENERAL MOTORS CORP. and International Union, United PlantGuard Workers of America, Defendants-Appellees.
No. 86-1251.
United States Court of Appeals, Sixth Circuit.
Jan. 13, 1987.

Before ENGEL, KRUPANSKY and NELSON, Circuit Judges.
PER CURIAM.


1
Plaintiff Cordelia Jennings appeals from a summary judgment entered in favor of the defendants on her claims of sexual and racial discrimination, breach of the duty of fair representation, and breach of contract.  The judgment of the district court is AFFIRMED on the basis of the well reasoned opinion that Judge Cohn delivered from the bench on February 24, 1986.


2
The costs of the appeal will be taxed against the appellant, but appellees' request for attorney fees is denied.